DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over POTESTA (WO 2016/207816) in view of NAVALI et al (2016/0308958) and further in view of GHADI et al (2016/0316233).
As to claim 1, POTESTA discloses method and platform for automatic selection of video sequences to fill a break in broadcasted program and further discloses a method comprising:
             Receiving from a content-presentation device a request for first supplemental content for presentation by the content-presentation device as part of a first content-modification operation; transmitting to the content-presentation device a link that points to a set of content items arranged in a playlist, wherein the playlist incudes the first supplemental content; receiving from the content-presentation device, a request for second supplemental content for presentation by the content-presentation device as part of a second content-modification operation (figs.1-8; [0016], [0019-0023],  [0086-0095], [0099-00108] and [00125-00128]), note Platform 12 “PF12” sends a first request for a series of Ad videos to a first video server corresponding to a first duration and a second request for a second series of Ad videos to a second server corresponding to a second duration, PF12 receives the first series of Ad videos from the first video server and buffers the videos in a buffer memory, wherein the series of Ad videos include the Ad videos associated links (URLs) to the Ad videos; and being replaced by a sequence of number of Ad videos and the number of selected from AD servers 130, where a stitching module is arranged for aggregating those series of Ad videos. 
	POTESTA further discloses where the PF12 comprise, a receiver with buffer(s) memory for buffering content (Ad video series, media programs, etc.) and may further be a relay, a proxy, etc., including a processing means (not shown), for rendering video content retrieved in pull mode by a user or operator, editing videos for presentation and/or streaming to other devices, rendering and analyzing the received videos visually by a human person ([0042-0045], [0072-0079] and [00113-00121]), and further discloses that it may be implemented as a hardware and software ([0150]), BUT appears silent as to where the PF12 (or the proxy) is associated with the client for rendering/presenting the received videos.
	However, NAVALI discloses dynamic packer network based ABR media distribution and delivery and further discloses proxy ad insert that may be located at the distributor or edge/client for managing insertion of ads (figs.1-9, Abstract, [0057-0058]), note media client proxy may be located at the edge or as part of the client for managing and rendering of videos. 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of NAVAL into the system of POTESTA for a specific application to efficiently schedule, manage ad(s) insertion in video streaming to requested user(s)  
	POTESTA modified by NAVAL further discloses where the PF12, inserts Ad video sequences, analyzing the videos to determine start time, end time and dynamically inserts the Ad video sequences based on the duration where a template controls the format of the sequence (scheduling) for specific types of devices including following some video play rules ([0072-0079] and [00113-00121]), BUT appears silent as to making a determination that the content-presentation device has scheduled to performance of the second content-modification operation immediately after performing the first content-modification operation; and responsive to making the determination, modifying the playlist to further include the second supplemental content positioned immediately after the first supplemental content, wherein the link is configured (i) for retrieval of both the first supplemental content and the second supplemental content by the content-presentation device, and (ii) for performance by the content-presentation device of the first content-modification operation and of the second content-modification operation immediately after performance of the first content-modification operation.
	However in the same field of endeavor, GHADI discloses system and method for inserting, delivering and tracking Ads in a media program, the system comprising: ad manager, streaming server, a manifest server, etc., where Ads are cached for one or more users and further discloses the claimed of “…making a determination that the content-presentation device is scheduled to perform the second content-modification operation immediately after performing the first content-modification operation; and responsive to making the determination, modifying the playlist to further include the second supplemental content positioned immediately after the first supplemental content, wherein the link is configured for retrieval of both the first supplemental content and the second supplemental content by the content-presentation device, and for performance by the content-presentation device of the first content-modification operation and of the second content-modification operation immediately after performance of the first content-modification operation (figs.1-9, Abstract, [0007-0011], [0027], [0030-0031], [0036-0040], [0044] and [0036-0050]), note splits Ads into one or more ad chunks of predetermined durations, creates an URL playlist by stitching URL's of the one or more sub-programs with URL's of the one or more ad chunks at the one or more Ads slots, and obtains the URL playlist by the user device to fetch and play content associated with each URL in the URL playlist sequentially,  the Manifest server creates a URL playlist by stitching URLs of one or more sub-programs with URLs of the one or more chunks at the Ad slots and the user device obtains the URL playlist and pre-fetches and plays the content associated with each URL in the URL playlist sequentially, furthermore caching chunks of Ads for one or more users for efficient streaming and presentation within the duration or break.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of GHADI into the system of POTESTA as 
	As to claim 2, POTESTA further discloses wherein the transmitted link is associated with the content-presentation device, and wherein transmitting the link to the content-presentation device comprises transmitting the link only to a particular content-presentation device, the particular content-presentation device being the content-presentation device ([0086-0095], [0099-00108] and [00125-00128]), note remarks in claim 1, Ad videos includes links or URLs (manifest file of URLs).
	Claims 3-4 are met as previously discussed in claim 1.
	As to claim 5, POTESTA further discloses transmitting to the content-presentation device a message indicating that the link points to both the first supplemental content and the second supplemental content, the message facilitating retrieval of both the first supplemental content and the second supplemental content by the content-presentation device, for performance by the content-presentation device of the first content-modification operation, and of the second content-modification operation immediately after performance of the first content-modification operation ([0028-0030], [0042-0045], [0086-0095] and [0099-00108]), note sequences a list of URLs (playlist or manifest file) and the starting and ending of sequences comprises sending the sequence to specific IP address using adaptive streaming protocol.
	As to claims 6-7, POTESTA further discloses receiving from the content-presentation device a content request for the first supplement content, the content request for the first supplement content including the link; responsive to receiving the content request for the first supplemental content, using the link to retrieve the first supplemental content from the modified playlist; transmitting the first supplemental content to the content-presentation device; receiving from the content-presentation device a content request for the second supplement content, the content request for the second supplement content including the link; responsive to receiving the content request for the second note remarks as to the PF12, sends a requests to respective servers during the Ad duration.
	As to claim 8, POTESTA further discloses using the link to retrieve the second supplemental content from the modified playlist comprises: based at least on a determination that the link was also received in the content request for the first supplemental content, determining that the second supplemental content is also in the playlist and positioned immediately after the first supplemental content ([0099-00108] and [00125-00128]), note portion(s) of associated with the break are replaced with Ad  video series or sequences . 
	Claim 9 is met as previously discussed in claims 6-7.
	As to claim 10, the claimed “A computing system…” is composed of the same structural elements that were discussed with respect to claim 1.
	Claim 11 is met as previously discussed in claim 2.
	Claims 12-13 are met as previously discussed in claims 3-4.
	Claim 14 is met as previously discussed in claim 5.
	Claims 15-16 are met as previously discussed in claims 6-7.
	Claim 17 is met as previously discussed in claim 8.
	As to claim 18, the claimed “A non-transitory computer-readable medium…” is composed of the same structural elements that were discussed with respect to claim 1.
	Claim 19 is met as previously discussed in claim 3-4.
	Claim 20 is met as previously discussed in claim 5.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG.